I116th CONGRESS1st SessionH. R. 1789IN THE HOUSE OF REPRESENTATIVESMarch 14, 2019Mr. Huffman (for himself and Mr. Price of North Carolina) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo eliminate the discount for UHF television stations for purposes of the limitation on the
			 aggregate national audience reach of television broadcast stations in
			 which a party may have a cognizable interest.
	
		1.Short titleThis Act may be cited as the Local and Independent Television Protection Act of 2019.
		2.Elimination of UHF discount
			(a)In generalNot later than 90 days after the date of the enactment of this Act, the Federal Communications
			 Commission shall amend section 73.3555(e) of title 47, Code of Federal
			 Regulations, such that, for purposes of the aggregate national audience
			 reach limitation under such section, a UHF television station is
			 attributed with 100 percent of the television households in the designated
			 market area of such station.
			(b)Effective dateExcept as provided in subsection (c), the Commission shall provide that—
				(1)the amendment required by subsection (a) shall apply beginning on a date specified by the
			 Commission, which shall be not later than 90 days after the day on which
			 the Commission adopts such amendment; and
				(2)any party that exceeds the limitation under section 73.3555(e) of title 47, Code of Federal
			 Regulations—
					(A)through the grant, transfer, or assignment of an additional license on or after the date specified
			 by the Commission under paragraph (1) shall come into compliance with such
			 limitation as required by section 73.3555(e)(3) of such title; or
					(B)solely by reason of applying such amendment (and not through the grant, transfer, or assignment of
			 an additional license) shall come into compliance with such limitation not
			 later than 2 years after the date specified by the Commission under
			 paragraph (1).
					(c)GrandfatheringIn the case of television broadcast stations in which a party had a cognizable interest as of
			 September 26, 2013 (or would have had such an interest following the
			 completion of a transfer or assignment of a license that was approved by
			 the Commission on or before such date or for which an application was
			 pending with the Commission on such date), if the aggregate national
			 audience reach of such stations would exceed the limitation under section
			 73.3555(e) of title 47, Code of Federal Regulations, solely by reason of
			 applying the amendment required by subsection (a) as of such date, such
			 amendment shall not apply to such party with respect to such stations.
			